          Case 2:18-cr-00266-WBS Document 150 Filed 03/02/21 Page 1 of 3


 1   Daniel B. Olmos (CA SBN 235319)
     NOLAN BARTON & OLMOS LLP
 2   600 University Avenue
     Palo Alto, CA 94301
 3   Tel. (650) 326-2980
     Fax (650) 326-9704
 4

 5   Counsel for Defendant
     Joshua George
 6
                                   UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
                                         SACRAMENTO DIVISION
 9

10

11   UNITED STATES,                                      Case No.: 2:18-cr-00266-WBS

12                         Plaintiff,
                                                         STIPULATION AND ORDER TO VACATE
13          vs.                                          MOTION HEARING

14   JOSHUA BILAL GEORGE, et al.,

15                         Defendants.

16

17          IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
18   United States Attorney Robert Artuz, and Defendant Joshua George, through his undersigned
19
     counsel, that the March 8, 2021, hearing on an anticipated discovery motion be vacated.
20
            In a scheduling order dated November 16, 2020, the Court ordered inter alia that a hearing
21
     on any Daubert motions would take place on March 8, 2021. See Docket No. 141. No party has
22

23   filed any Daubert motions, and thus the parties jointly request and stipulate that the March 8, 2021,

24   hearing be vacated.

25          This Court has already ordered that time through the currently-scheduled April 6, 2021, jury
26   trial date be excluded pursuant to the Speedy Trial Act.
27
     //
28
     //
          Case 2:18-cr-00266-WBS Document 150 Filed 03/02/21 Page 2 of 3


 1
     IT IS SO STIPULATED:
 2

 3

 4
     Dated: March 1, 2021                Jeremy M. Delicino LLC
 5
                                             /S/ Jeremy M. Delicino
 6                                       Jeremy M. Delicino
                                         Attorney for Defendant Joshua George
 7

 8
     Dated: March 1, 2021                NOLAN BARTON & OLMOS LLP
 9

10
                                            /S/ Daniel B. Olmos
11                                       Daniel B. Olmos
                                         Attorney for Defendant Joshua George
12

13

14   Dated: March 1, 2021                PHILLIP A. TALBERT
15
                                         Acting United States Attorney
16
                                         By: /S/ Robert Artuz
17                                       Robert Artuz
                                         Assistant United States Attorney
18

19
20

21

22

23

24

25

26
27

28
           Case 2:18-cr-00266-WBS Document 150 Filed 03/02/21 Page 3 of 3


 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 5                                         SACRAMENTO DIVISION
 6

 7
     UNITED STATES,                                 Case No.: 2:18-cr-00266-WBS
 8
                            Plaintiff,
 9                                                  ORDER TO VACATE MOTION
                    v.                              HEARING
10

11   JOSHUA BILAL GEORGE, et al.,

12                          Defendants.

13
            GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is
14
     hereby ordered that the March 8, 2021, hearing on an anticipated Daubert motion be VACATED.
15

16   All other dates will remain as set.

17
     Dated: March 2, 2021
18

19
20

21

22

23

24

25

26
27

28
